Exhibit No. 10.1

AMENDMENT NO. 1

to

EMPLOYMENT AGREEMENT

This Amendment No. 1 (this “Amendment”) is dated effective February 8, 2008 by
and between Jack E. Brucker (“Executive”) and Rural/Metro Corporation
(“Rural/Metro”), and amends the Employment Agreement between the parties dated
effective January 1, 2005 (the “Original Agreement”).

 

  1. Reason for this Amendment. The parties acknowledge and agree that it is in
their mutual interest to modify the Original Agreement in recognition of the
provisions of Section 409A of the Internal Revenue Code and to address certain
other matters as set forth herein.

 

  2. Specific changes to the Original Agreement.

 

  a. The following provision shall be added as a new fourth paragraph to
Section 8 of the Original Agreement:

“Notwithstanding anything in this Agreement to the contrary, if Executive is a
“specified employee,” within the meaning of Section 409A of the Internal Revenue
Code (the “Code”) and the regulations thereunder, and is subject to the
provisions of Section 409A(a)(2)(B) of the Code (or any comparable successor
provision) at the time Executive’s employment is terminated, the total amount of
Severance Benefits (including continuation of Base Salary and any provision of
insurance benefits) that may be paid to Executive during the first six months
following Executive’s termination of employment may not exceed the amount set
forth in Treasury Regulation section 1.409A-1(b)(9)(iii)(A). Any amount of
Severance Benefits that would otherwise have been paid to Executive during such
six-month period under the terms of this Agreement shall be paid to Executive on
the first day of the seventh month following termination of Executive’s
employment. Further, no Severance Benefits will be paid to Executive unless (and
until) Executive’s termination of employment qualifies as a “separation from
service” as such term is defined for purposes of Section 409A of the Code.”



--------------------------------------------------------------------------------

  b. The last two sentences of the third paragraph of Section 8 of the Original
Agreement are hereby deleted and replaced with the following two sentences:

“The Benefit Allowance shall be paid on a monthly basis. The cost of providing
the unavailable benefit to a similarly situated employee will be determined by
Rural/Metro in the exercise of its discretion.”

 

  c. To reflect the previous agreement of the parties to conform the Original
Agreement to the Management Incentive Plan as adopted effective July 1, 2007,
the first row of the chart in the second paragraph of Section 2 of the Original
Agreement is hereby deleted.

 

  d. The following language is hereby added to the end of Section 9.A of the
Original Agreement:

“Notwithstanding anything herein to the contrary, exclusion of Executive from
receiving awards or otherwise participating in the 2008 Incentive Stock Plan
will not constitute Good Reason or otherwise create a breach of this Agreement
(including in particular this Section 9.A) by Rural/Metro.”

 

  3. Miscellaneous. Except as set forth in this Amendment, the Original
Agreement remains in full force and effect. Capitalized terms used but not
defined in this Amendment shall have the meaning set forth in the Original
Agreement. The terms and conditions of this Amendment shall prevail in the event
of inconsistency between this Amendment and the Original Agreement, if any.

IN WITNESS WHEREOF, Rural/Metro and Executive have executed this Amendment.

 

EXECUTIVE     RURAL/METRO CORPORATION /s/ Jack E. Brucker     By:   /s/ Conrad
A. Conrad Jack E. Brucker     Conrad A. Conrad Chief Executive Officer and
President     Member, Compensation Committee

 

2